BARNES, Presiding Judge,
concurring specially.
I agree with the majority that the trial court erred in taking judicial notice that certain orders had previously been entered in the case, and that the trial court’s denial of the motion to set aside the judgment therefore must be vacated and remanded for further proceedings. However, I disagree with the majority’s conclusion that OCGA § 24-11-2 is the only statutory procedure available for resolving the dispute between the parties regarding whether the prior orders at issue had been properly entered in the records of the trial court. As such, I concur only in the judgment.
*184Decided March 26, 2014
Reconsideration denied April 14, 2014.
Miller & Martin, Michael P. Kohler, for appellant.
Kaufold & Everett, Howard C. Kaufold, for appellee.
OCGA § 5-6-41 (f) provides an alternative procedure that can be applied on remand, given that the parties on appeal dispute what transpired in the trial court over the course of this case. That statute provides:
Where any party contends that the transcript or record does not truly or fully disclose what transpired in the trial court and the parties are unable to agree thereon, the trial court shall set the matter down for a hearing with notice to both parties and resolve the difference so as to make the record conform to the truth. . . .
OCGA § 5-6-41 (f). Pursuant to this statute, the trial court on remand can conduct an evidentiary hearing and resolve whether the prior orders at issue were ever properly entered in the record, and its ultimate resolution of the dispute over the record would be reviewed on appeal only for a manifest abuse of discretion. See Michel v. Michel, 286 Ga. 892, 895 (2) (692 SE2d 381) (2010).
Following OCGA § 5-6-41 (f) would provide a far more efficient and less cumbersome procedure than OCGA § 24-11-2, which would require the court clerk to file a separate petition to establish the lost records and thus create unnecessary satellite litigation. Accordingly, on remand, the better practice would be for the trial court to use the procedure set forth in OCGA § 5-6-41 (f).